ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-217, concluding that ALVIN GROSS of CAMDEN, who was admitted to the bar of this State in 1960, should be suspended from the practice of law for a period of three months for violating RPC 5.1 (supervisory responsibilities of lawyers), RPC 7.2(c) (improper payment to persons to recommend the lawyer’s services) and RPC 7.3(d) (compensating a person to recommend or secure the lawyer’s employment by a client or as a reward for having made a recommendation resulting in the lawyer’s employment by a client);
And ALVIN GROSS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a four-month suspension from the practice of law is the appropriate discipline for respondent’s unethical conduct and that the term of suspension should be suspended;
And good cause appearing;
It is ORDERED that ALVIN GROSS be suspended from the practice of law for a period of four months and that the period of suspension be suspended, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.